Citation Nr: 1108700	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to July 26, 2007 for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total and permanent disability rating for PTSD.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from March 1987 to November 1997, with five months active service prior.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD effective July 26, 2007 and denied reopening of service connection for a left shoulder disability.   


FINDINGS OF FACT

1.  On July 26, 2007, more than one year following separation from service, the Veteran first filed a claim for service connection for PTSD.

2.  The RO's granting of a 100 percent non-permanent disability rating for PTSD, to include providing for a future VA examination to assess the severity of his PTSD, was in accordance with VA statutes and regulations.

3.  An April 2007 RO rating decision denied service connection for a left shoulder disability; the Veteran did not file a timely notice of disagreement regarding that decision.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disability has not been received since the April 2007 rating decision.




CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to July 26, 2007 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).

2.  The criteria for the assignment of a total and permanent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 501, 1156 (West 2002); 38 C.F.R. §§ 3.327, 3.340, 3.341, 3.951 (2010).

3.  The April 2007 rating decision denying service connection for a left shoulder disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  New and material evidence has not been received since the April 2007 denial of service connection for a left shoulder disability; therefore, the claim is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's earlier effective date and permanency determination appeals arise from his timely October 2008 disagreement with the June 2008 rating decision assigning a temporary 100 percent rating for PTSD effective July 26, 2007.  VCAA notice regarding the service connection claim was furnished to the Veteran in August 2007.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the August 2007 VCAA notice informed the Veteran about how VA determines a disability rating and an effective date.

Regarding the request to reopen a claim of service connection for a left shoulder disability, the record shows that through VCAA letters dated March 2008 and August 2009 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the Veteran was provided in March 2008 prior to the initial unfavorable decision in June 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, the VCAA notice should address the bases for the denial in the prior decision and describe what material evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Board observes that in compliance with the directives of the Court and the Board, the RO furnished the Veteran with an adequate notice letter in March 2008.  It set forth the criteria for entitlement to the benefit sought by the Veteran, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board finds that the March 2008 notice constituted adequate VCAA notice to the Veteran.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

As the Board is not reopening the claim of service connection in this case, a VA medical examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the statutory duty to assist the Veteran does not arise if a veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to all issues on appeal.

Earlier Effective Date for PTSD

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

As the Veteran submitted his claim for service connection for PTSD on July 26, 2007, his claim was received more than one year after service separation.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim.  Therefore, the proper effective date for the grant of service connection for PTSD is July 26, 2007.  As such, there is no legal basis upon which to grant the earlier effective date sought, and the appeal for an earlier effective date for service connection for PTSD must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to a Finding of Permanency for the PTSD Rating

In the June 2008 rating decision on appeal, the RO granted service connection for PTSD with an initial 100 percent disability rating, but found that the rating was temporary because the Veteran was undergoing an electrician apprenticeship program.  The Veteran contends that his PTSD is not a condition that will improve, and, therefore, he is entitled to a permanent total disability rating for the service-connected PTSD. 

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of a veteran's service-connected disabilities were "reasonably certain to continue throughout the life of the [appellant]."  38 C.F.R. § 3.340(b); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The appellant's age may be considered in determining permanence.  38 C.F.R. § 3.340(b).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disabilities.  See 38 C.F.R. § 3.341.

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2010).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted.  Id.

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 
38 C.F.R. § 3.327(a) (2010).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Following the initial VA examination or other scheduled examination, any reexamination determined to be in order will be scheduled within not less than two years and not more than 5 years.  Id.  No periodic future examinations will be requested where, 1) the disability is established as static, 2) the findings and symptoms are shown by examination to have persisted without material improvement for a period of 5 years or more, 3) the disability from disease is permanent in character and of such nature that there is no likelihood of improvement, 4) the Veteran is over 55 years of age, except under unusual circumstances, 5) the rating is a prescribed scheduled minimum rating, or 6) a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 
38 C.F.R. § 3.327(b) (2010).  However, none of the above guidelines are to be construed as limiting VA's authority to request reexaminations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2010).

Initially, the Board observes that the Veteran's currently- assigned 100 percent disability rating has been in effect for less than 20 years; thus, it has not reached protected status.  See 38 C.F.R. § 3.951(b) (2010).  The Board further notes that, in a June 2008 rating decision, in which the RO granted service connection for PTSD with a 100 percent rating, the RO indicated that a future examination was necessary.   

In this case, VA is permitted to request periodic future examinations for the Veteran's PTSD.  The Board first notes that the Veteran's PTSD has not been established as static.  Rather, as noted above, following the grant of the 100 percent disability rating, the RO determined that a re-examination should be scheduled to determine if there was a change in symptomatology.  Additionally, because the 100 percent rating had only been in effect less than one (1) year at the time of the June 2008 rating decision, there is no evidence that the Veteran's PTSD symptoms had persisted without material improvement over a period of 5 or more years.  Further, the Veteran is not over 55 years of age.

Moreover, with regard to possible improvement of the Veteran's PTSD symptomatology, the preponderance of the evidence does not show that his disability is of such a nature that there is no likelihood of improvement.  Rather, the record regarding the symptomatology of his PTSD is minimal.  The Veteran at the time of the last VA examination was also part of an electrician apprenticeship program in an effort to improve his ability to work and adapt to a work-like setting.  The record does not show that the Veteran's PTSD symptoms will not improve in the future.  It is in the nature of a psychiatric disability to improve or worsen over time with treatment and education.  

Finally, even if the symptomatology of the Veteran's disability were considered static, it is still within VA's purview to schedule another VA examination to assess the current severity of the disability.  See 38 C.F.R. §§ 3.327.  Accordingly, the claim for permanency of the currently assigned 100 percent disability rating for PTSD must be denied.  See 38 C.F.R. §§ 3.327, 3.344, 3.951(b).

Reopening Service Connection for Left Ankle Disability

The Veteran's claim to reopen involves an underlying claim of service connection for a left shoulder disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for a left ankle disability was originally denied in June 2000.  A subsequent rating decision denied reopening in April 2007.  The Veteran was informed of the decision in an April 2007 notification letter.  Because the Veteran did not file a notice of disagreement regarding the decision within one year from the date of the notification of the rating decision to appeal the denial of the claim, the April 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be 

both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.

A request to reopen service connection for a left shoulder disability was received in January 2008.  The RO determined new and material evidence had not been submitted and denied reopening of service connection for a left shoulder disability.  The present appeal ensued.  

The RO denied the Veteran's claim for service connection for a left shoulder disability in the prior final April 2007 decision because the record did not show that the Veteran had a current left shoulder disability or that any current left shoulder disorder was related to a documented event or incident in service.  

The Veteran has submitted no new evidence regarding his left shoulder since the prior final decision in April 2007.  The Veteran has simply restated his contention that he has a current shoulder disability that was incurred during service.  These statements are cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim in April 2007.  The Veteran's same opinions and arguments were of record at the time of the April 2007 final decision.  Therefore, the Veteran's lay statements are not new evidence


Because VA has not received any additional evidence showing a current left shoulder disability related to service, the Board finds that new and material evidence has not been received to reopen service connection for a left shoulder disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

An effective date prior to July 26, 2007 for the grant of service connection for PTSD is denied.

A permanent 100 percent disability rating for PTSD is denied.

New and material evidence not having been received, reopening of service connection for a left shoulder disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


